Appellate Case: 21-6002     Document: 010110613903          Date Filed: 12/03/2021        Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                             December 3, 2021
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  JOSEPH M. JACKSON,

        Petitioner - Appellant,

  v.                                                            No. 21-6002
                                                         (D.C. No. 5:20-CV-00826-C)
  JIMMY MARTIN,                                                 (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY
                    _________________________________

 Before TYMKOVICH, Chief Judge, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

        Joseph M. Jackson, an Oklahoma state prisoner proceeding pro se,1 seeks a

 certificate of appealability (COA) pursuant to 28 U.S.C. § 2253(c)(1) to appeal the

 district court’s dismissal of his petition for a writ of habeas corpus under 28 U.S.C.

 § 2241. We deny Mr. Jackson’s application for a COA and dismiss this matter.

                                     I.     Background

        In 1983, Mr. Jackson was convicted in Oklahoma state court of first-degree

 murder and sentenced to life with the possibility of parole. He was considered for parole



        
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Mr. Jackson is proceeding pro se, so we construe his filings liberally, but do not
 act as his advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
Appellate Case: 21-6002     Document: 010110613903         Date Filed: 12/03/2021        Page: 2



 in July 2020. The Oklahoma Pardon and Parole Board (“Board”) reviewed his case at the

 first step of the two-step process required by Oklahoma law, and voted not to set his case

 for a second-step parole hearing. The first step of the review process does not involve a

 personal appearance by the offender, so Mr. Jackson did not participate. See Okla. Stat.

 tit. 57, § 332.7(D)(1). The Board did not explain the bases for its decision, nor was it

 required to do so under state law. See id.

        Mr. Jackson then filed a petition for writ of habeas corpus under 28 U.S.C. § 2241.

 He asserted several constitutional claims in connection with the Board’s denial of parole,

 including violations of his rights under the Ex Post Facto clause, the due process and

 equal protection clauses of the Fourteenth Amendment, and the Eighth Amendment.2

 The district court referred the matter to a magistrate judge, who issued a report and

 recommendation concluding that the petition should be dismissed. Mr. Jackson filed an

 objection to the report and recommendation, which the district court overruled.

        Judgment entered on November 3, 2020. Mr. Jackson then filed a “Motion to

 Alter or Amend for Supplemental Amendment,” under Rules 15, 59(e), and 60 of the

 Federal Rules of Civil Procedure. A week later, Mr. Jackson filed an “Amended Motion

 to Alter or Amend for Supplemental Amendment.”

        The district court denied Mr. Jackson’s amended motion as untimely because it

 was filed on December 8, 2020—one week after the 28-day deadline set by Fed. R. Civ.


        2
         We note that Mr. Jackson has filed previous § 2241 petitions making similar
 claims when denied parole in the past. See, e.g., Jackson v. Standifird, 503 F. App’x 623,
 625-26 (10th Cir. 2012) (holding petitioner had no liberty interest in parole and therefore
 had no due process claim, and rejecting equal protection claim).
                                              2
Appellate Case: 21-6002      Document: 010110613903         Date Filed: 12/03/2021      Page: 3



 P. 59(e). It also denied Mr. Jackson’s original motion for leave to amend as untimely to

 the extent it was based on Rule 15 because a plaintiff may not amend or supplement

 allegations after judgment is entered. See R. at 210 (citing Tool Box, Inc. v. Ogden City

 Corp., 419 F.3d 1084, 1087-88 (10th Cir. 2005)).

        The district court found that the original motion for leave to amend was timely to

 the extent it was based on Rules 59 and 60. But it held Mr. Jackson’s arguments “are

 second and successive and the Court could consider them only if [Mr. Jackson] first

 obtains a [COA].” R. at 211 (citing 28 U.S.C. § 2244). After Mr. Jackson appealed, this

 court remanded for the district court to consider whether Mr. Jackson is entitled to a

 COA. On January 7, 2021, the district court denied a COA.

                                        II.    Discussion

        “Petitions under § 2241 are used to attack the execution of a sentence, in contrast

 to § 2254 habeas . . . proceedings, which are used to collaterally attack the validity of a

 conviction and sentence.” McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811

 (10th Cir. 1997) (citations omitted). “[A] state prisoner must obtain a COA to appeal the

 denial of a habeas petition, whether such petition was filed pursuant to § 2254 or § 2241,

 whenever ‘the detention complained of in the petition arises out of process issued by a

 State court.’” Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000) (quoting

 28 U.S.C. § 2253(c)(1)(A)) (brackets omitted).

        If the petition was disposed of on procedural grounds, “the applicant faces a

 double hurdle” to obtain a COA. Coppage v. McKune, 534 F.3d 1279, 1281

 (10th Cir. 2008). “Not only must the applicant make a substantial showing of the denial

                                               3
Appellate Case: 21-6002      Document: 010110613903         Date Filed: 12/03/2021        Page: 4



 of a constitutional right, but he must also show ‘that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.’” Id. (quoting

 Slack v. McDaniel, 529 U.S. 473, 484 (2000)) (alteration omitted).

        Having reviewed the record on appeal, the district court’s orders, and the

 combined opening brief and application for a COA, we conclude Mr. Jackson is not

 entitled to a COA. He first raises two procedural arguments. He argues the district court

 erred in denying his original motion for leave to amend his petition. We find no error in

 the district court’s Rule 15 analysis, and no reasonable jurist would debate the correctness

 of its ruling. Mr. Jackson also argues, however, that the district court erred in holding

 that his Rule 59 and 60 arguments are “second and successive” and therefore could not be

 considered by the district court absent a COA. On this point, we agree with Mr. Jackson.

 The requirement for prior circuit court authorization to file a second or successive

 petition, set forth in 28 U.S.C. § 2244(b), does not apply to § 2241 petitions. Stanko v.

 Davis, 617 F.3d 1262, 1269 n.5 (10th Cir. 2010).

        But Mr. Jackson must show not only that reasonable jurists could debate the

 correctness of the district court’s procedural ruling; he also must “make a substantial

 showing of the denial of a constitutional right.” Coppage, 534 F.3d at 1281. This he has

 failed to do.

        First, Mr. Jackson argues that the two-step parole process mandated by Oklahoma

 law violates the Ex Post Facto clause by increasing the punishment applicable to the

 crime for which he was convicted. We have rejected the argument that Oklahoma’s

 parole statute facially increases the likelihood of punishment, see Henderson v. Scott,

                                               4
Appellate Case: 21-6002      Document: 010110613903          Date Filed: 12/03/2021         Page: 5



 260 F.3d 1213, 1216 (10th Cir. 2001), and the district court correctly concluded that

 Mr. Jackson has not shown the statute violates the Ex Post Facto clause as applied to him,

 see id. at 1217.

        Second, Oklahoma’s parole scheme is discretionary, Phillips v. Williams, 608 P.2d

 1131, 1134 (Okla. 1980), and therefore Mr. Jackson has no constitutionally protected due

 process liberty interest in parole. See Shirley v. Chestnut, 603 F.2d 805, 807

 (10th Cir. 1979) (per curiam) (holding the Oklahoma statutory scheme “does no more

 than create a parole system, which in the Supreme Court’s view . . . does not establish a

 liberty interest”); Greenholtz v. Inmates of the Neb. Penal & Corr. Complex, 442 U.S. 1,

 7-8 (1979) (holding there is generally no federal constitutional right to parole). The

 district court correctly rejected Mr. Jackson’s due process claim.

        Third, Mr. Jackson contends the Board violated his Eighth Amendment right to be

 free from cruel and unusual punishment. But we have held that even “a very long”

 sentence, “the effect of which is to deny a prisoner eligibility for parole until a time

 beyond his life expectancy, does not violate the Eighth Amendment.” United States v.

 O’Driscoll, 761 F.2d 589, 599 (10th Cir. 1985). Mr. Jackson’s case falls comfortably

 within the holding of O’Driscoll, and the district court correctly rejected his Eighth

 Amendment claim.

        Finally, Mr. Jackson asserts the Board violated his right to equal protection

 because other prisoners convicted of first-degree murder have been released on parole.

 Because he does not claim to be a member of a suspect class, Mr. Jackson must show that

 “the distinction between himself and other inmates was not reasonably related to some

                                               5
Appellate Case: 21-6002     Document: 010110613903          Date Filed: 12/03/2021       Page: 6



 legitimate penological purpose.” Templeman v. Gunter, 16 F.3d 367, 371

 (10th Cir. 1994). Mr. Jackson has alleged no facts that, if true, would satisfy this

 standard. We therefore hold the district court correctly rejected this claim as well.

        In short, Mr. Jackson has not made a substantial showing of the denial of a

 constitutional right, so he is not entitled to a COA. See 28 U.S.C. § 2253(c)(2). We deny

 his request for a COA and dismiss this appeal. We grant his request to proceed in forma

 pauperis.


                                               Entered for the Court


                                               Timothy M. Tymkovich
                                               Chief Judge




                                              6